IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPOINTMENT OF DEPUTY             No. 256 MAL 2015
CONSTABLE FOR HIGHSPIRE,
PENNSYLVANIA, JOHN FRY
                                         Petition for Allowance of Appeal from the
                                         Order of the Commonwealth Court
PETITION OF: COMMONWEALTH OF
PENNSYLVANIA


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is DENIED.